(f   •
         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of!



                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                               JUDGMENT IN A CRIMINAL CASE
                                              V.                                     (For Offenses Committed On or After November I, 1987)


                              Jose Raul Aviles-Pantoja                               Case Number: 3:20-mj-20566

                                                                                     Kris J. Kraus
                                                                                     Defendant's Attorney


         REGISTRATION NO. 94987298

         THE DEFENDANT:
                                                                                                                           MAR 12 2020
          IXl pleaded guilty to count(s) _l~o~f~C~o~m~pE_l~a~in~t_ _ _ _ ____:_ _ _ _~-h:;::;;-;:~§i;~~W,~~o~u~i=l~TRN@\
          •   was found guilty to count( s)                                                SOUTHERN DISTRICT    CAL DEPU!V
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                          Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1
          •    The defendant has been found not guilty on count(s)
                                                                                  -------------------
          •    Count(s) _ _ _ _ _ _ _ _ _ _~ - - - - - - - dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term✓

                                       )ll"I'IME SERVED                           • _________ days
          IXl Assessment: $10 WAIVED IXl Fine: WAIVED
          IXl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             · IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, March 12, 2020
                                                                                   Date of Imposition of Sentence


         Received ..     ~~
                       DUSM
                                                                                   Micfiae[J. Seng
                                                                                   HONORABLE MICHAEL J. SENG
                                                                                   UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                    3 :20-mj-20566
